DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “asymmetrical array” must be shown or the feature canceled from claims 12 and 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite the phrase “wherein the first electric field distribution and the second electric field distribution are in a form of standing waves, and every node position of the standing waves does not change with time.”  However, it is unclear if the collective node positions of the two standing waves do not change with time, in which case the two standing waves would be equivalent (unless 180 degrees out of phase), or if the node positions of the first standing wave do not change with time and the node positions of the second standing wave do not change with time.  Referencing the paragraph page 7, line 16 to page 8, line 7 from the Specification and figure 5 from the Drawings, it is clear that the node A changes position between the two standing waves.  Therefore, for the purpose of the examination, the limitation claimed will be interpreted to recite “wherein the first electric field distribution and the second electric field distribution are in a form of standing waves, and every node position of the first and every node position of the second standing wave does not change with time.”
Claim 6 recites the phrase “after the first electric field distribution is generated.” However, it is unclear if the Applicant is implying that a third or intermediary electric field distribution is generated between the first and the second electric field distributions, (referring to the structure of claim 1) or if the electric field distribution of claim 6 is a limitation placed on the second electric field distribution of claim 5.   Referencing page 12, line 12 of the Applicant’s specification where it is clear that that the limitation for a “matching end” connection is intended to modify the second electric field distribution (step S4 of fig. 2), for the purpose of the examination, the limitation claimed will be interpreted to recite “for the second electric field distribution that is generated.”
Claims 7 and 8 recite an “orientation angle.”  The metes and bounds of the claim are indefinite since it is unclear what angle the Applicant is referencing.  Since there is no way of determining the requisite degree of the term “orientation angle,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 8 recites an indefinite variable, “N.”  The metes and bounds of the claim are indefinite since it is unclear what number the Applicant is referencing.  Since there is no way of determining the requisite degree of the variable “N,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 8 recite the phrase “wherein N input ports are formed in the direction of each orientation angle of the case, and the phase difference is 360/N degrees or a multiple thereof.”  However, it is unclear which modulated waves or signals coming from which ports the Applicant is referring to in claiming the recited “phase difference.”  Referencing page 9, lines 23-24 of the Applicant’s specification, the Applicant discloses a phase difference between four ports of 0, 90, 180, and 270 degrees.  For the purpose of the examination, the limitation claimed will be interpreted to recite “wherein N input ports between at least two of the input ports.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima (US-9398644-B2).
Regarding claim 1, Okajima teaches a method (radio-frequency heating method, column 1, line 9) of distributively controlling phases of microwave (fig. 5, flow chart of steps S407 through steps S409), comprising: providing a case having a chamber inside (fig. 1, heating chamber 101), and forming on the case a plurality of input ports in connection with the chamber (fig. 1, antennae 104a and 104b); inputting microwave (“two radio-frequency waves,” column 7, lines 43-44), by a plurality of phase-controlled power modules (fig. 1, phase varying units 103a and 103b), via the input ports (“radiated from the antennas 104a, 104b,” column 7, line 44) into the chamber (column 13, lines 49-67) to allow the microwave in the chamber to form a first electric field distribution (“the radio-frequency waves are in phase in a first mode,” column 6, lines 59-60); and adjusting, by the phase-controlled power modules (“the phase varying units 103a, 103b change respective phases of inputted radio-frequency power,” column 7, lines 41-42), phases of microwave signals fed into the chamber at each input port to enable the microwave in the chamber to generate a second electric field distribution (“the radio-frequency waves are in opposite phase in a second mode,” column 6, lines 61-62) complementary to the first electric field distribution due to a phase change, wherein the second electric field distribution being complementary to the first electric field distribution indicates that when a diagram of the second electric field distribution overlaps a diagram of the first electric field distribution, a weak electric field region in a middle region of the diagram of the first electric field distribution overlaps a strong electric field region in a middle region of the diagram of the second electric field distribution, or a weak electric field region in the middle region of the diagram of the second electric field distribution overlaps a strong electric field region in the middle region of the diagram of the first electric field distribution (diagram in figure 6b, which is the in-phase mode, and figure 10, which is the opposite-phase mode, are complimentary; figure 6b is described from column 14, lines 15-19, and figure 10 is described from column 16, lines 62-67; inverse or complimentary relationship between the intensities of the in-phase and opposite-phase modes are further described, column 17, lines 19-39).
Regarding claim 2, Okajima teaches wherein the plurality of input ports are formed on the case in a symmetrical array (fig. 6a is symmetrical across the center distance line between the two antennae shown at the bottom of the figure).	
Regarding claim 3, Okajima teaches wherein each of the phase-controlled power modules provides the microwave of the same phase to each of the input ports (“0 degree,” column 8, lines 47-50), allowing each of the input ports to input the microwave of the same phase into the chamber to allow the microwave in the chamber to form the first electric field distribution (“in-phase mode,” column 13, lines 53-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima as applied to claims 1-3 above in view of Nobue et al. (JP-2008269794-A, referencing legal foreign version for the  Drawings and provided machine English translation for the Specification).
Regarding claim 4, Okajima teaches wherein each of the phase-controlled power modules adjusts the microwave input to have opposite phases (“opposite phase in a second mode,” abstract), allowing the microwave in the chamber to generate the second electric field distribution complementary to the first electric field distribution due to the phase change (fig. 5, opposite phase mode, S409), wherein the first electric field distribution and the second electric field distribution are in a form of standing waves (“a distribution of intensity of an electromagnetic field composed of a standing wave, which is suitable to the geometry of the object may be formed in the heating chamber, and thus the object may be efficiently and uniformly heated in accordance with the geometry of the object,” column 2, lines 53-61), and every node position of the first standing wave does not change with time (fig. 9b shows a standing wave for the four-port in-phase mode, column 5, lines 53-55; fig. 9b shows a standing wave with consistent node positions across the horizontal plane or as disclosed by Okajima, the “same intensity area extending in the direction parallel to the plane on which the antennas 104a and 104b are placed, and thus is layered in the vertical direction,” column 15, lines 17-20) and every node position of the second standing wave does not change with time (fig. 13 shows a standing wave for the four-port in-phase mode, column 6, lines 7-10; orthogonal to the in-phase mode, the opposite-phase mode is “layered in the horizontal direction” with nodes of equivalent intensity extending in vertical planes, column 17, lines 19-39).  Okajima does not explicitly disclose adjusting the microwave input via symmetrical ones of the input ports into the chamber (although Okajima teaches a four-port array, fig. 9A, with an in-phase mode, fig. 9B, and opposite-phase mode, fig. 13, Okajima does not explicitly disclose which specific ports of fig. 9A are in opposite phases).
However, Nobue teaches adjusting the microwave input via symmetrical ones of the input ports into the chamber (fig. 1 shows symmetric relationship between ports 25a/25b and 25c/25d with phase shifters 26a and 26b; phase shifters can apply 180 degree phase shift, page 5, lines 9-11; as a result, ports 25a/b would be 180 degrees out-of-phase with symmetrical ports 25c/d when phase shifters 26a and 26b were at 180 degrees).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include adjusting the microwave input via symmetrical ones of the input ports into the chamber, in view of the teachings of Nobue, in order to arrange the ports orthogonally, along the wall surfaces, resulting in radiated radio wave propagation that is uniformly distributed in the chamber and that provides uniform heating to the heated product (Nobue, page 2, lines 5-6, 10-13 and page 3, lines 39-40).	
Regarding claim 5, Okajima teaches wherein each of the phase-controlled power modules adjusts the microwave input into the chamber to have opposite phases (“opposite phase in a second mode,” abstract), allowing the microwave in the chamber to generate the second electric field distribution complementary to the first electric field distribution due to the phase change (fig. 5, opposite phase mode, S409), wherein the first electric field distribution and the second electric field distribution are in a form of standing waves (“a distribution of intensity of an electromagnetic field composed of a standing wave, which is suitable to the geometry of the object may be formed in the heating chamber, and thus the object may be efficiently and uniformly heated in accordance with the geometry of the object,” column 2, lines 53-61), and every node position of the first standing wave does not change with time (fig. 9b shows a standing wave for the four-port in-phase mode, column 5, lines 53-55)  and every node position of the second standing wave does not change with time (fig. 13 shows a standing wave for the four-port opposite-phase mode, column 6, lines 7-10).  Okajima does not explicitly disclose adjusting the microwave input via neighboring ones of the input ports (although Okajima teaches a four-port array, fig. 9A, with an in-phase mode, fig. 9B, and opposite-phase mode, fig. 13, Okajima does not explicitly disclose which specific ports of fig. 9A are in opposite phases).
fig. 2; Nobue teaches that the phase shifter 26 can be 180 degrees out of phase, page 9, lines 1-3; as shown in fig. 2, when the phase shifter is 180 degrees out of phase with signal at 32b and switch 30a is connected to 301b causing port 25b to activate and switch 30b is connected to 301c causing neighboring port 25c to activate- in such a scenario, the neighboring ports 25b and 25c would be 180 degrees out of phase).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include adjusting the microwave input via neighboring ones of the input ports into the chamber, in view of the teachings of Nobue, such that switching the ports from one port to a neighboring port would induce heating from one of the side of the chamber to the other.  In the example provided by Nobue of switching power from port 25d to port 25c in order to compensate for a lack of heating on the left side, the heating of the object would shift from the approximate center of the microwave to the left side, resulting in a more uniform, overall heating distribution of the object to be heated (Nobue, page 9, lines 30-32 and lines 43-45).	
Okajima does not teach claim 6.
However, Nobue teaches further comprising, for the second electric field distribution that is generated, connecting at least one set of symmetrical ones of the input ports to a matching end (fig. 2, when switch 30a is connected to 301b and switch 30b connected to 301c), allowing the at least one set of symmetrical ones of the input ports not to provide any microwave to the chamber (fig. 2, in this scenario, both ports 25a and 25d would not provide power to the chamber), and enabling each of the phase-controlled power modules to adjust the microwave input via the neighboring input ports into the chamber to have opposite phases (fig. 2, when phase shifter 26 is at 180 degrees, ports 25c and 25b would be 180 degrees out of phase).
Nobue, page 9, lines 30-32 and lines 43-45).	
Okajima does not teach claims 7 and 8.
However, regarding claim 7, Nobue teaches wherein each of the phase-controlled power modules sequentially adjusts the microwave of each of the input ports along a direction of each orientation angle of the case to have a phase difference (each output has a 90 degree phase difference, page 9, line 15), allowing the microwave in the chamber to generate the second electric field distribution due to the phase change (“electric field concentration of the microwave from the approximate center of the heating chamber 19 to the right wall surface 21 side. A region is formed,” page 9, lines 21-22).  Regarding claim 8, Nobue teaches wherein N input ports are formed in the direction of each orientation angle of the case (Nobue teaches four ports or N=4), and the phase difference is 360/N degrees or a multiple thereof between at least two of the input ports (“90 degrees,” page 9, line 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include wherein each of the phase-controlled power modules sequentially adjusts the microwave of each of the input ports along a direction of each Nobue, page 10, lines 28-35).
Regarding claim 9, Okajima teaches wherein the first electric field distribution is in the form of standing waves (fig. 9b shows a standing wave for the four-port in-phase mode, column 5, lines 53-55), with a position of nodes of the standing waves not changing with time (fig. 9b shows a standing wave with consistent node positions across the horizontal plane or as disclosed by Okajima, the “same intensity area extending in the direction parallel to the plane on which the antennas 104a and 104b are placed, and thus is layered in the vertical direction,” column 15, lines 17-20), and the second electric field distribution is in the form of a phase matching wave (fig. 13 shows a standing wave for the four-port opposite-phase mode, column 6, lines 7-10), with a position of every node of the phase matching wave changing with time (orthogonal to the in-phase mode, the opposite-phase mode is “layered in the horizontal direction” with nodes of equivalent intensity extending in vertical planes, column 17, lines 19-39).
Regarding claim 10, Okajima teaches wherein the case and the chamber are rectangular (fig. 1, heating chamber 101).
Regarding claim 11, Okajima teaches wherein the symmetrical array is a linear array, a three-dimensional array (fig. 9a.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima as applied to claim 1 above in view of Kaneko (JP-S56132793-A, referencing legal foreign version for the  Drawings and provided machine English translation for the Specification).
Okajima does not teach claims 12 and 13.
However, regarding claim 12, Kaneko teaches wherein the plurality of input ports on the case are formed in an asymmetrical array (fig. 6, folded in half from north to south, the array is not symmetric).  Regarding claim 13, Kaneko teaches wherein the asymmetrical array is a ring-shaped array (fig. 6 is a ring-shaped array).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Okajima to include wherein the plurality of input ports on the case are formed in an asymmetrical array, wherein the asymmetrical array is a ring-shaped array, in view of the teachings of Kaneko, which when combined with a 180° phase shift, would produce a wavelength difference of λ/2 (Kaneko, page 4, lines 151-152), thus providing another electric field distribution for use in the microwave in order to achieve excellent heating uniformity (Kaneko, page 2, 62-64). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/26/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761